     Case 2:19-cv-01870-APG-BNW Document 29 Filed 04/21/20 Page 1 of 1



1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     ANTHONY SALAZAR,                                    Case No. 2:19-cv-01870-APG-BNW
4                                           Plaintiff                   ORDER
5           v.
6     CHAPLAIN CALDERIN et al.,
7                                       Defendants
8
9           The Court extended the stay until April 13, 2020, to permit the parties to conduct

10   further settlement negotiations as requested by the parties. (ECF Nos. 27, 28). The Court

11   directs the Office of the Attorney General to file an updated status report by Friday, April

12   24, 2020, indicating whether this case will proceed onto the normal litigation track.

13
14          DATED THIS 21st day of April 2020.

15
16                                             UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
